[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The instant action was scheduled for trial on November 15, 1996 before Hodgson, J. who entered a default against the defendants who failed to appear. Hodgson, J. then immediately assigned the matter to this court for a Hearing in Damages. After a plenary hearing it is found that the defendants breached an agreement with the plaintiff to do certain electrical work at premises described at 90 Nicoll Street, New Haven, Connecticut. It is further found that the work which had been performed was done so in a defective condition thereby requiring the plaintiff to expended monies to complete the work contracted for and rectify the work performed in a defective manner.
The court also finds that the defendants' conduct constitutes CT Page 9736 a violation of C.G.S. 14-110a et seq. (CUTPA) thereby entitling the plaintiffs to punitive damages and attorneys fees.
Judgment is favor of the plaintiff may enter against the defendants as follows:
Compensatory Damages   $1,500.00
Punitive Damages       $1,500.00
Attorneys Fees         $1,700.00
Total Judgment $4,700.00 plus taxable costs of $226.80.
John C. Flanagan Judge Trial Referee